Citation Nr: 0320383	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
residuals of pneumonia.

2.  Entitlement to service connection for a back disorder, 
secondary to service-connected hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947.  He had prior service from April 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Cleveland, 
Ohio, which denied service connection for a lung disorder, 
residuals of pneumonia and denied service connection for a 
back disorder, secondary to service-connected 
hemorrhoidectomy.    


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a lung disorder, residuals of pneumonia and service 
connection for a back disorder, secondary to service-
connected hemorrhoidectomy and the VA has made reasonable 
efforts to develop such evidence.

2.  A lung disorder, is not a disorder of service origin or 
attributable to any incident therein.

3.  There is no medical evidence of a nexus between the 
veteran's service-connected hemorrhoidectomy and a back 
disorder. 





CONCLUSION OF LAW

1.  A lung disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  A back disorder is not proximately due to or the result 
of the veteran's service-connected hemorrhoidectomy.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the October 
2001 rating decision, in the April 2002 statement of the 
case, the December 2002 supplemental statement of the case 
and VA letters to the veteran dated in October 2000, November 
2000 and April 2002, have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from November 1945 to 
January 1947.  He had prior service from April 1943 to 
November 1945.
 
Service medical records show that on enlistment examination 
performed in January 1943, the veteran's musculoskeletal 
system and his lungs had no defects, and chest X-ray were all 
normal.  In June 1943, the veteran was hospitalized with 
complaints of chest pain, cough and cold, which he had 
experienced for one week prior to admission.  The diagnosis 
was primary, atypical pneumonia, cause unknown, right lower 
lobe.  An X-ray study confirmed findings of pneumonia at the 
right base.  

In May 1944, the veteran underwent a hemorrhoid ligation.  
Prior to ligation, he received spinal anesthesia of 
novocaine, 75 mg., at the L-4 level.  A post operative note 
indicated that he was up and about the ward, in good 
condition, with release soon.  The diagnosis was acute, 
moderate, external hemorrhoids.  In February 1946, he was 
diagnosed with an upper respiratory infection.  At discharge 
examination in December 1946, the veteran's musculoskeletal 
system showed no defects.  His cardiovascular system and 
lungs were normal and an X-ray study of the chest, dated 
December 1946 was negative.  

During a VA examination in June 1950, the veteran presented 
with complaints of low back pain.  The diagnoses were 
recurrent myositis of the back and residual skin tabs, but 
good functional results following a hemorrhoidectomy.  

In a rating decision dated June 1950, the RO granted the 
veteran service connection for a hemorrhoidectomy, with 
resulting skin tabs.  The rating was based on the service 
medical records and the findings of the June 1950 VA medical 
examination.  

In April 1996, the veteran submitted his claim for service 
connection for the low back secondary to the service-
connected hemorrhoidectomy.  Included was a statement, which 
indicated that during service he received a spinal shot prior 
to surgery on his hemorrhoids, and the shot caused back pain.  
Later statements submitted by the veteran added that he was 
paralyzed for three days after he received the spinal shot.      

At a May 1996 VA examination, the veteran complained of back 
pain and itching.  The diagnosis was status post 
hemorrhoidectomy with a very small internal hemorrhoid 
present.

In a June 2000 statement, J. A. Chaney, M.D., noted the 
veteran's self reported history of having had a 
hemorrhoidectomy in service, under spinal anesthesia, and 
since that time he had continually experienced back pain.  No 
opinion or diagnosis was included.  The November 2000 letter 
indicated that the veteran was treated for pneumonia.  

In a statement from the veteran dated September 2000, he 
stated that during service he suffered from pneumonia and 
since service he has had problems with his lungs.

During a personal hearing in September 2002, the veteran 
testified that a spot was found on his lungs during service 
but after twenty-one days it cleared up and he was diagnosed 
with bronchitis.  He further testified that during service he 
had surgery on his hemorrhoids and afterwards his legs were 
paralyzed due to the spinal shot he received prior to 
surgery.  As a result of his hemorrhoid surgery, he had back 
problems.  

During a November 2002 VA examination of the spine, the 
veteran complained of lumbar spine pain with pain to his 
bilateral lower extremities, associated with weakness, 
stiffness, easy fatigability and lack of endurance secondary 
to focal back pain.  The diagnosis was lumbar spine 
degenerative joint disease.  An X-ray study showed 
degenerative disc disease, particularly at the L5-S1 level 
and the L4-5 level.  The examiner opined that it was unlikely 
that the veteran's service-connected injury was the cause of 
degenerative changes.  His reported injury was a soft tissue 
injury.  The limitation of function he experienced was most 
easily and best attributed to degenerative changes of the 
lumbar spine.  The fact that he was able to work most of his 
adult life in an environment of a steel mill, suggested that 
more likely than not his back pain was related to 
degenerative changes, not the soft tissue procedure that was 
carried out while in service.  

In November 2002, the veteran underwent a VA examination for 
pulmonary tuberculosis and mycobacterial diseases.  He 
reported recurrent flare-ups of pneumonia twice a year, in 
the spring and early fall and increased cough with whitish 
looking sputum production, no fever and minimal chills.  He 
complained of increased sinus drainage, rhinitis, eye 
swelling, sneezing and occasional wheezing.  No diagnosis was 
noted but the examiner opined that it was unlikely that the 
current symptoms were connected to his pneumonia in 1943.  He 
further stated that it looked more like an allergic component 
but did not rule out an asthmatic component in addition to 
it.        

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002). 


Lung Disorder

The veteran contends that he incurred a lung disorder in 
service.  

Service medical records are negative for a diagnosis or 
treatment of a lung disorder.  Service medical records show 
the veteran was diagnosed with pneumonia in 1943 and suffered 
from an upper respiratory infection in 1946.  The first post-
service medical evidence of treatment for a lung disorder is 
dated in November 2002, almost 55 years after service. 

At a November 2002 VA examination, the veteran complained of 
recurrent flare-ups of pneumonia, increased cough, minimal 
chills, sinus drainage, rhinitis, eye swelling, sneezing and 
occasional wheezing.  The examiner opined that it was 
unlikely that the veteran's symptoms were connected to his 
pneumonia in 1943 and stated that it looked more like an 
allergic component but did not rule out an asthmatic 
component in addition to it.        

The veteran has asserted that he incurred a lung disorder as 
a result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current lung disorder is linked to service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a lung 
disorder, residuals of pneumonia.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Back Disorder 

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury. 38 
C.F.R. § 3.310(a) (2002).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The veteran claims service connection for a back disorder as 
secondary to a service-connected hemorrhoidectomy, which he 
asserts was incurred during military service.  Service 
medical records are negative for a diagnosis or treatment of 
a back disorder.

Post-service medical records are negative for a back disorder 
until May 1950.  At a VA examination in May 1950, the veteran 
was diagnosed with recurrent myositis of the back.

The veteran has asserted that he incurred a back disorder as 
a result of his service-connected hemorrhoidectomy incurred 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his back disorder began in service, or is related to the 
service-connected hemorrhoidectomy, do not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Dr. Chaney statement only repeated the 
veteran's self-reported history of having experienced 
continuous back pain since his spinal anesthesia during 
service.  He did not render an opinion.  The Board finds Dr. 
Chaney's statement is entitled to limited probative weight, 
as he neither reviewed the service medical records, nor 
rendered an opinion based on substantiated facts.  

Furthermore, a November 2002 statement by a VA examiner who 
reviewed the file and examined the veteran, indicated there 
is no relationship between the service-connected 
hemorrhoidectomy and the back disorder.    

As there is no medical or lay evidence linking the veteran's 
service-connected hemorrhoidectomy and a back disorder, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Entitlement to service connection for a lung disorder, 
residuals of pneumonia, is denied.

The claim for service connection for a back disorder, as 
secondary to the service-connected disability of a 
hemorrhoidectomy is denied. 


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

